DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 13 are objected to because of the following informalities:
Regarding claim 2, the Examiner respectfully suggests “relative to the mixing chamber on an operating condition of the printing apparatus” in line 3 read “relative to the mixing chamber based on an operating condition of the printing apparatus”.
Regarding claim 13, the Examiner respectfully suggests “a pump” in line 4 read “the at least one positive displacement pump” as recited in claim 9 to be consistent with claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “an operating condition of the printing apparatus” in line 3. It is unclear whether the “an operating condition” of claim 2 is the same or different from “an operating condition” recited in claim 1 line 5. Clarification and correction is required.
Claim 3 recites the limitation “a dispensing nozzle” in line 4. It is unclear whether the “a dispensing nozzle” of claim 3 is the same or different from “a dispensing nozzle” of claim 1 line 6-7. Clarification and correction is required.
Claim 7 recites the limitation “a linear position of the mixing rod” in line 2. It is unclear whether “a linear position” of claim 7 is the same or different from “a linear position” of claim 2 line 2. Clarification and correction is required.
Claim 10 recites the limitation “a linear position of the mixing rod” in line 3-4. It is unclear whether “a linear position” in claim 7 is the same or different from “a linear position” of claim 9 line 8-9. Clarification and correction is required.
Claim 11 recites the limitation “a dispensing nozzle” in line 3. It is unclear whether “a dispensing nozzle” of claim 11 is the same or different from “a dispensing nozzle” of claim 9 line 8. Clarification and correction is required.
Claim 13 recites the limitation “a linear position of the mixing rod” in line 3-4. It is unclear whether “a linear position” of claim 13 is the same or different from “a linear position” of claim 9 line 8-9. Clarification and correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Church (US11230054).
Regarding claim 1, Church teaches a method (col 3 line 17-18), comprising: 
during a mixing and dispensing operation with a mixing and dispensing head of a multi- dimensional printing apparatus (col 1 line 12-15; system 70 in Figure 3), 
adjusting linear movement of a mixing rod (col 4 line 61-62; valve rod 72 in Figure 3) positioned within a mixing chamber (material combiner chamber 16; Figure 3) of the mixing and dispensing head at least along a central axis of the mixing chamber (see double sided arrow in Figure 3), based on an operating condition of the printing apparatus (col 5 line 2-6), and 
stopping dispensing of mixed liquids from the mixing and dispensing head by stopping one or more pumps fluidly coupled to the mixing chamber (col 4 line 50-60; if the controller turns off the syringe pump then no material will be fed such that it will be mixed or dispensed) and linearly moving the mixing rod upward and away from a dispensing nozzle (col 6 line 19-22; pen tip 14 in Figure 3) of the mixing and dispensing head.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Church (US11230054), and further in view of Jernberg (US20090071336).
Regarding claim 2, Church teaches the method of claim 1, wherein the adjusting linear movement of the mixing rod includes continuously adjusting a linear position of the mixing rod, along the central axis (col 6 line 13-16), relative to the mixing chamber on an operating condition of the printing apparatus (col 6 line 16-17). While Church suggests a mixing rod with a shape that allows for continuous mixing (col 6 line 60-63), Church fails to explicitly teach the mixing rod including a set of straight cutaways extending along a length of a bottom portion of the mixing rod and forming flat side surfaces of the mixing rod. 
In the same field of endeavor pertaining to a mixing assembly, Jernberg teaches the mixing rod including a set of straight cutaways extending along a length of a bottom portion of the mixing rod and forming flat side surfaces of the mixing rod ([0040] Referring to FIG. 3B, the embodiment of a mixer 40 illustrates an example of a mixer surface 420 having a regularly repeating alternating raised and depressed ridge-and-valley surface structures 424). The straight cutaways increase the interaction between two materials for a reaction to occur ([0042] As illustrated in FIGS. 3A, 3B, and 3C, a surface structure 324, 424, 454, configured to increase interaction of catalyst and fluid may be, for example and not limited to, raised portions, depressed portions, hemispherical bumps, hemispherical depressions, ridges, valleys, or any combinations thereof. Those skilled in the art would readily recognize and appreciate that other structures may also be utilized to achieve increased interaction between catalyst and fluid).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the mixing rod of Church include a set of straight cutaways extending along a length of a bottom portion of the mixing rod and forming flat side surfaces of the mixing rod, as taught by Jernberg, for the benefit of increasing the interaction between two materials for a reaction to occur.
Regarding claim 3, Church modified with Jernberg teaches the method of claim 2. Further, Church teaches wherein continuously adjusting the linear position of the mixing rod includes continuously moving the mixing rod up and down (col 4 line 61-63), in two directions along the central axis (see double sided arrow in Figure 2), between a fully extended, first position where a distal end of the mixing rod is arranged adjacent to a dispensing nozzle of the mixing and dispensing head (close 22: mixing rod extends downwardly towards the pen tip to open the first seal) and a retracted, second position, where the distal end is moved inward and away from the dispensing nozzle (claim 22: the mixing rod extends… upwardly away from the pen tip to close the first seal) by a threshold distance (maximum ends which the mixing rod is capable of moving).
Regarding claim 4, Church modified with Jernberg teaches the method of claim 2. Church teaches the method further comprising flowing one or more liquids (via material feeds 40 and 42 in Figure 3) into the mixing chamber (col 4 line 30-33) via one or more positive displacement pumps (col 4 line 50-60), mixing the one or more liquids within the mixing chamber (col 4 line 39-42), and dispensing the mixed one or more liquids via the dispensing nozzle arranged at an end of the mixing chamber (via pen tip 14 in Figure 2), and wherein the operating condition of the printing apparatus is a velocity of the one or more positive displacement pumps during flowing the one or more liquids into the mixing chamber via the one or more positive displacement pumps (col 3 line 39-45).
Regarding claim 5, Church modified with Jernberg teaches the method of claim 4. Church teaches the method further comprising adjusting the linear movement of the mixing rod while the mixing rod continuously rotates about the central axis to mix the one or more liquids within the mixing chamber (col 5 line 2-6).

Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Church (US11230054) and Jernberg (US20090071336), and further in view of Zinniel et al. (US20170122322).
Regarding claim 6, Church modified with Jernberg teaches the method of claim 5. Church teaches the method further comprising receiving at least two, separate, reactive liquids at the mixing chamber and mixing the at least two reactive liquids within the mixing chamber via rotational motion of the mixing rod (col 2 line 32-35 and claim 2) and wherein receiving the at least two reactive liquids at the mixing chamber includes receiving the at least two reactive liquids at the mixing chamber (via first material feed 40 and second material feed 42). However, the embodiment of Figure 2 of Church fails to teach the material inlets are positioned at a vertical position that is within a threshold distance, in direction of the central axis, of a high pressure bearing of the mixing rod.
In a separate example shown in Figure 4, Church teaches the material inlets are positioned at a vertical position in direction of the central axis (col 7 line 9-12). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the material inlets of Church modified with Jernberg to be positioned at a vertical position in direction of the central axis, as taught by the embodiment of Figure 4 of Church, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, a vertical position is one known option for positioning the material inlets.
However, Church fails to teach the vertical position is within a threshold distance of a high pressure bearing of the mixing rod. 
In the same field of endeavor pertaining to a method for mixing and dispensing in a multi-dimensional printing apparatus, Zinniel teaches the inlet position is within a threshold distance of a high pressure bearing of the mixing rod (see radial bearing 54 in Figure 2 in relation to inlet 70). The high pressure bearing of the mixing rod maintains the alignment of the mixing rod while allowing the mixing rod to freely rotate and linearly move within the mixing chamber ([0038] A radial bearing 54 is further positioned within the aperture 55 in the base plate 20. The radial bearing 54 maintains alignment of the impeller 15 parallel to the axis of rotation 41, while allowing the impeller 15 to substantially freely rotate about and move parallel to the axis of rotation 41).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the vertical position of the inlet of Church modified with Jernberg to be within a threshold distance of a high pressure bearing of the mixing rod, as taught by Zinniel, for the benefit of maintaining the alignment of the mixing rod while allowing the mixing rod to freely rotate and linearly move within the mixing chamber. 
Regarding claim 7, Church modified with Jernberg and Zinniel teaches the method of claim 6. Further, Church teaches wherein adjusting the linear movement of the mixing rod includes continuously adjusting a linear position of the mixing rod, along the central axis, relative to the mixing chamber, based on a first change in velocity of a first pump flowing a first liquid into the mixing chamber and a second change in velocity of a second pump flowing a second liquid into the mixing chamber (col 5 line 41-56). 

Claim(s) 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Church (US11230054), and further in view of Zinniel et al. (US20170122322).
Regarding claim 8, Church teaches the method of claim 1. While Church teaches the mixing and dispensing method may be applied to a direct-write deposition technology (DWDT) system (col 4 line 22-25), Church fails to explicitly teach the method further comprising adjusting a position of the mixing and dispensing head, relative to a deposition surface, via a gantry of the printing apparatus, during the mixing and dispensing operation and while adjusting both linear and rotational movement of the mixing rod.
In the same field of endeavor pertaining to a method for mixing and dispensing in a multi-dimensional printing apparatus, Zinniel teaches the method further comprising adjusting a position of the mixing and dispensing head, relative to a deposition surface, via a gantry of the printing apparatus ([0057] with a pump assembly such as assembly 10 built into an additive manufacturing system where the 3D printed part is moved in the x-y plane during layer by layer building of the part (e.g. the part is moved in the x-y plane during building via a gantry)), during the mixing and dispensing operation and while adjusting both linear and rotational movement of the mixing rod (Abstract: viscosity pump includes an impeller having an axis of rotation… impeller is configured to be axially displaced within the pump chamber). Adjusting the position of the mixing and dispensing head relative to a deposition surface reduces the disruption of the extrudable material in the mixing and dispensing head ([0057] This disruption of the extrudable material in the pump chamber 26 may be reduced by moving a part that is being built as opposed to moving the pump assembly 10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Church further comprise adjusting a position of the mixing and dispensing head, relative to a deposition surface, via a gantry of the printing apparatus, as taught by Zinniel, for the benefit of reducing the disruption of the extrudable material in the mixing and dispensing head.
Regarding claim 14, Church teaches the mixing and dispensing head of claim 13, wherein the at least one material inlet is arranged in a wall of the mixing chamber (via first material feed 40 and second material feed 42). However, the embodiment of Figure 2 of Church fails to teach wherein the at least one material inlet is arranged at a vertical position that is below a high pressure bearing of the mixing rod.
In a separate example shown in Figure 4, Church teaches the at least one material inlet is positioned at a vertical position in direction of the central axis (col 7 line 9-12). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the material inlets of Church to be positioned at a vertical relative to a vertical direction that is parallel to the central axis, as taught by the embodiment of Figure 4 of Church, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, a vertical position is one known option for positioning the at least one material inlet.
However, Church fails to teach the vertical position is below a high pressure bearing of the mixing rod. 
In the same field of endeavor pertaining to a method for mixing and dispensing in a multi-dimensional printing apparatus, Zinniel teaches the inlet position is below a high pressure bearing of the mixing rod (see radial bearing 54 in Figure 2 in relation to inlet 70). The high pressure bearing of the mixing rod maintains the alignment of the mixing rod while allowing the mixing rod to freely rotate and linearly move within the mixing chamber ([0038] A radial bearing 54 is further positioned within the aperture 55 in the base plate 20. The radial bearing 54 maintains alignment of the impeller 15 parallel to the axis of rotation 41, while allowing the impeller 15 to substantially freely rotate about and move parallel to the axis of rotation 41).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the vertical position of the inlet of modified Church to be below a high pressure bearing of the mixing rod, as taught by Zinniel, for the benefit of maintaining the alignment of the mixing rod while allowing the mixing rod to freely rotate and linearly move within the mixing chamber.

Claim(s) 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Church (US11230054).
Regarding claim 9, Church teaches a mixing and dispensing head (3D printing system 10; Figure 2) for additive manufacturing, comprising: 
a mixing chamber (material combiner chamber 16; Figure 2) including at least one material inlet (first material feed 40 and second material feed 42 in Figure 2) coupled to at least one positive displacement pump (col 4 line 52-60); 
a mixing rod (valve/mixing rod 50; Figure 2) adapted to rotate around a central axis (col 6 line 10-11) and move linearly along the central axis (col 6 line 8) during mixing and dispensing with the mixing and dispensing head, and 
a controller (controller 12; Figure 1), wherein when executed during operation of the mixing and dispensing head, cause the controller to: in response to a request to stop dispensing from a dispensing nozzle, adjusting a linear position of the mixing rod to a fully retracted position (col 6 line 19-22; pen tip 14 in Figure 3) and stopping operation of the at least one positive displacement pump (col 4 line 50-60; if the controller turns off the syringe pump then no material will be fed such that it will be mixed or dispensed).
While, Church fails to explicitly teach the controller has computer readable instructions stored on non-transitory memory that causes the controller to perform the functions taught above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the controller of Church to have computer readable instructions stored on non-transitory memory, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, since the controller of Church is capable of performing the functions taught above, then it is obvious that the mixing and dispensing head of Church has computer readable instructions stored on non-transitory memory to perform such functions.
Regarding claim 10, modified Church teaches the mixing and dispensing head of claim 9, wherein the mixing chamber is annular (col 4 line 27-28) and formed in a space that separates an outer wall of the mixing rod and a mixing chamber wall (see annotated Figure 2 below) and wherein an interior volume of the mixing chamber is adjusted as a linear position of the mixing rod, along the central axis and relative to the mixing chamber, changes (col 6 line 24-25; volume depends on the length, and a change in length would result in a change in volume) and wherein there is no O-ring seal between the mixing rod and mixing chamber (no O-ring seal is disclosed in Church).

    PNG
    media_image1.png
    607
    748
    media_image1.png
    Greyscale

Regarding claim 11, modified Church teaches the mixing and dispensing head of claim 9, wherein the mixing rod has an extended, first position where a distal end of the mixing rod is positioned adjacent to a dispensing nozzle located at an end of the mixing and dispensing head (Claim 22: “actuator moves the mixing rod extends downwardly towards the pen tip to open the first seal”) and a retracted, second position where the distal end of the mixing rod is moved inward and away from the dispensing nozzle (Claim 22: “upwardly away from the pen tip to close the first seal”) and wherein the mixing rod is adapted to move linearly into a plurality of positions including and between the first position and the second position (col 6 line 19-22; “the further back it is pulled” indicates the rod moves through a plurality of positions as it is being pulled back).
Regarding claim 12, modified Church teaches the mixing and dispensing head of claim 11, further comprising a motor (first motor 26 and second motor 28 in Figure 2) coupled to a proximal end of the mixing rod (see proximal end of 50 in contact with 28 in Figure 2), opposite of the distal end of the mixing rod (closer to seal 52 in Figure 2), the motor adapted to rotate the mixing rod around the central axis while concurrently linearly moving the mixing rod, in two directions, along the central axis (col 5 line 2-6).
Regarding claim 13, modified Church teaches the mixing and dispensing head of claim 9, further comprising a controller (controller 12; Figure 2) that when executed during operation of the mixing and dispensing head, cause the controller to: adjust a linear position of the mixing rod, along the central axis, based on a pump speed of a pump pumping at least one material into the mixing chamber via the at least one material inlet (col 5 line 40-55, col 6 line 2-5, and col 6 line 40-48).
While, Church fails to explicitly teach the controller has computer readable instructions stored on non-transitory memory that causes the controller to perform the functions taught above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the controller of Church to have computer readable instructions stored on non-transitory memory, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, since the controller of Church is capable of performing the functions taught above, then it is obvious that the mixing and dispensing head of Church has computer readable instructions stored on non-transitory memory to perform such functions.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Church (US11230054), and further in view of Gale (US4419014).
Regarding claim 15, modified Church teaches the mixing and dispensing head of claim 9. While Church suggests the shape of the mixing rod is designed such that the mixing material is continuously mixed because of the forced paths the material flows into (col 6 line 60-63), Church fails to explicitly teach wherein the mixing rod has a plurality of semi-circular cutaways extending inwards from an outer surface of the mixing rod towards the central axis, arranged staggered from one another and alternating along opposite sides of the mixing rod and wherein the mixing rod has a set of straight cutaways extending along a length of a bottom portion of the mixing rod and forming flat side surfaces of the mixing rod, the flat side surfaces offset from the plurality of semi-circular cutaways along the central axis.
In the same field of endeavor pertaining to an extruder mixer, Gale teaches wherein the mixing rod has a plurality of semi-circular cutaways (hemispherical cavities 18; Figure 1) extending inwards from an outer surface of the mixing rod towards the central axis (see 18 in Figure 1), arranged staggered from one another and alternating along opposite sides of the mixing rod (col 2 line 55-58 and see 18 of dotted and filled line in Figure 2) and wherein the mixing rod has a set of straight cutaways extending along a length of a bottom portion of the mixing rod and forming flat side surfaces of the mixing rod, the flat side surfaces offset from the plurality of semi-circular cutaways along the central axis (see annotated Figure 1 below). Arranging the semi-circular cutaways staggered from one another and alternating along opposite sides of the mixing rod increases the mixing capacity and achieves a desired exponential mixing (col 1 line 57-66). 


    PNG
    media_image2.png
    414
    872
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743